 



Exhibit 10.8
NET LEASE
     This Net Lease (this “Lease”) is made and entered into as of May 23, 2007,
by and between Ralston Building LLC, a Delaware limited liability company
(“Lessor”), and infoUSA Inc., a Delaware corporation (“Lessee”).
     A. This Lease is made with reference to the real property (the “Premises”)
in Ralston, Nebraska, commonly known as 5711 S. 86th Circle, Omaha, Nebraska
68127 and as legally described on Exhibit “A”, attached hereto.
     B. Lessor is desirous of leasing the Premises to Lessee and Lessee is
desirous of leasing the same from Lessor upon the terms and conditions set forth
below.
     NOW, THEREFORE, for valuable consideration Lessor hereby leases the
Premises to Lessee and Lessee hereby leases the Premises from Lessor, upon the
terms and conditions hereafter provided:
     1. Term. The original term of this Lease shall commence on May 23, 2007
(“Commencement Date”), and shall terminate on May 22, 2027 (“Original Term”).
Subject to the condition that Lessee is not in default of the performance of any
of the provisions of this Lease, Lessee shall have the option to renew this
Lease for two (2) additional periods of five (5) years each (each such option
period is hereinafter referred to as an “Extended Term”) subject to all the same
terms and conditions contained herein. Lessee shall exercise said options by
providing Lessor written notice not less than ninety (90) days prior to the
expiration of the Original Term of this Lease or any Extended Term.
     Any reference in this Lease to “tenancy” or “term” shall include the
Original Term and any Extended Term, as applicable.
     2. Rent. In consideration for the foregoing demise, the Lessee hereby
covenants to perform the agreements hereby imposed, and to pay the Lessor as
Base Rent for said Premises the sum of Eleven and 50/100 Dollars ($11.50) per
square foot during the first five (5) years of this Lease (“Base Rent”). Base
Rent shall be increased by ten percent (10%) every five (5) years during the
term of this Lease. By way of example and not limitation, Base Rent shall be
Twelve and 65/100 Dollars ($12.65) per square foot during the second five
(5) year period of this Lease. In addition, Lessee agrees to pay Lessor $0.16
per square foot per year during the Original Term and any Extended Term as a
reserve to cover necessary upgrades to the Premises (the “Replacement Reserve”).
For purposes of determining Base Rent, the parties each acknowledge and agree
that the Premises consists of 181,372 square feet, and therefore Base Rent plus
Replacement Reserve during the first five (5) years shall be $176,233.00 per
month. Base Rent and Replacement Reserve shall be paid monthly in advance,
without notice, setoff, deduction or counterclaim, commencing upon the execution
of this Lease, and on the first (1st) day of each successive month during the
term hereof. Payments of Base Rent and Replacement Reserve for any fractional
calendar month shall be prorated.
     3. Taxes. Lessee agrees to pay, as additional rent, all real estate taxes,
assessments, water rates and other charges, general or special, of every kind
which are assessed, or shall become payable upon the demised Premises during the
term hereof. Lessor shall, at its option, have the right to pay, without the
necessity of inquiring into the validity or legality thereof, any such
impositions, and the amount so paid, including reasonable expenses

 



--------------------------------------------------------------------------------



 



incurred in connection therewith, shall be so much additional rent due from the
Lessee to Lessor at the next rental payment date after such payment.
     4. Payment Provisions. All payments of Base Rent and Replacement Reserve
and additional rent payable to Lessor shall be made at the following address or
at such other location as Lessor may direct: 5711 S. 86th Circle, Omaha,
Nebraska 68127. Additional rent relating to real estate taxes shall be paid in
installments when due to Lessor, along with the Base Rent and Replacement
Reserve payable hereunder. Lessor shall, from time to time, notify Lessee of any
adjustments in the total of each payment necessitated by changes in the real
estate taxes payable on the Premises and shall furnish Lessee with copies of any
tax notices relating thereto for verification by Lessee. Lessor shall thereafter
be responsible for remitting timely payment of such taxes to the appropriate
taxing authorities.
     All payments to be made by Lessee hereunder, other than for Base Rent and
Replacement Reserve and real estate taxes, shall be paid by Lessee directly to
the charging body or authority. All such payments shall be made at least ten
(10) days before finally due; provided, however, if any such payment may be made
in installments, Lessee may pay the installments, together with any interest or
additional charges thereon, as the same become due.
     If any payment of Base Rent and Replacement Reserve and additional rent is
not received by Lessor on or before the tenth (10th) day of the month in which
the same is due, a late payment charge in the amount of five percent (5%) of the
payment then due, including taxes, shall be payable by Lessee. Said late payment
charge shall be added to the delinquent rental and shall be immediately due and
payable along with such rental.
     For purposes of this Lease, any reference to “rent” shall include both Base
Rent and any additional rent payable to Lessor as set forth in this Lease,
including, but not limited to, the Replacement Reserve.
     5. Use of Premises. During the term of this Lease, Lessee shall not use or
suffer or permit any person to use the demised Premises or any building at any
time situated upon such Premises for any use or purpose in violation of any laws
or ordinances and Lessee shall keep the Premises and the improvements thereon in
a clean condition and in a good state of repair.
     6. Utilities. Lessee will pay all charges for hookups, maintenance and
monthly billings made against the demised Premises and the improvements thereon
for all utilities during the term of this Lease. Lessor shall not be responsible
or liable to Lessee for any loss or damage resulting to Lessee or its property
from water, gas, steam, or the bursting, stoppage or leakage of pipes, or any
utility outages.
     7. Insurance. Lessee shall maintain and deposit with Lessor during the term
of this Lease, at Lessee’s sole cost and expense: a) policies of fire and
extended coverage insurance and insurance against such other hazards as may be
required by Lessor on the buildings and all other improvements located on the
Premises in such an amount as may be requested by Lessor or its first mortgage
lender with loss payable to Lessor, the first mortgage lender and Lessee as
their interests may appear; b) a policy of comprehensive general liability
insurance coverage with minimum limits of liability for bodily injury to one
person or damage to property in the amount of One Million Dollars ($1,000,000).
All such insurance policies shall be issued by insurance companies acceptable to
Lessor and Lessor’s first mortgage lender and shall contain all additional terms
required by Lessor’s first mortgage lender. Lessee shall obtain a written

2



--------------------------------------------------------------------------------



 



obligation on the part of each insurance company to notify Lessor at least
thirty (30) days prior to cancellation of any such insurance.
     If Lessee shall, at any time, neglect to maintain the above insurance,
Lessor may procure or renew such insurance and the amount so paid therefor,
including reasonable expenses, shall be considered to be additional rent due to
Lessor from Lessee.
     8. Fire or Other Casualty. Lessee agrees that in the event of damage or
destruction to the Premises or improvements thereon by any cause whatsoever,
Lessee will at its expense proceed immediately to restore them to the same or
equivalent condition, status and value that they were in, or required to be kept
in before such destruction or damage. Lessor agrees to make available to Lessee
the net proceeds from any insurance to the extent necessary and to the extent
permitted by Lessor’s lender. Before any repair or restoration work is
undertaken, Lessor’s lender shall approve of same in writing and Lessor shall
have the right to request and receive a copy of the plans and specifications and
a certificate as to the probable cost of the work, to be furnished by the
general contractor or other contractors who will do the work. Title to all
improvements made by the Lessee hereunder shall immediately vest in Lessor,
subject only to this Lease. Lessee expressly agrees that its obligations
hereunder, including the obligation to pay rent, shall continue as though the
Premises had not been damaged or destroyed and without abatement, suspension,
diminution or reduction of any kind.
     9. Eminent Domain. If all or substantially all of the Premises shall be
appropriated or condemned by any public authority in the exercise of its right
of eminent domain, this Lease shall terminate (with respect to only the portion
of the Premises condemned) as of the date such taking shall occur. If any taking
of any part of the Premises occurs which would render the Premises unsuitable
for the business then being conducted by Lessee, then the term of this Lease, at
the option of Lessee exercised by giving written notice to the Lessor within
sixty (60) days after the date of such taking, shall terminate as of the date of
such taking. In the event of a taking of any part of the Premises which is not
extensive enough to render the Premises unsuitable for the business then being
conducted by Lessee, then Lessor, to the extent possible, shall promptly restore
the Premises to a condition comparable to its condition immediately prior to
such taking (less the portion lost in the taking) and this Lease shall continue
in full force and effect. In the event that this Lease shall not terminate upon
any taking of all or any part of the Premises, there shall be an equitable
reduction in Base Rent with respect to the Premises.
     Except as otherwise herein specifically provided, Lessor or its first
mortgage lender shall be entitled to all awards and proceeds payable by reason
of any taking, whether full or partial, as damages or otherwise. Lessee hereby
expressly waives any right or claim to any part thereof and assigns to Lessor
its interest therein; provided, however, that where such taking results in a
termination of this Lease as to all or any part of the Premises, then Lessee
shall be entitled to that portion, if any, of an award made to, or for the
benefit of, Lessee, specifically for the cost of removal of trade fixtures.
Lessee shall have no claim against Lessor for the value of the unexpired term of
the Lease as to the part of the Premises taken. Nothing contained herein shall
be construed to preclude Lessee from prosecuting any claim directly against the
condemning authority in any condemnation proceedings; provided, however, that no
such claim shall diminish or otherwise adversely affect Lessor’s award or the
award of any mortgage lender.
     10. Maintenance. The Lessee agrees to maintain the building(s), and
improvements now or hereafter erected on the Premises, and to keep the same in
good order and condition,

3



--------------------------------------------------------------------------------



 



except for ordinary wear and tear, and shall promptly, and at Lessee’s own cost
and expense, make all necessary repairs, whether exterior or interior,
structural or non-structural, ordinary and extraordinary, foreseen and
unforeseen, to all parts of the same. When used in this Lease, the term
“repairs” shall include replacements or removal, when necessary, and all such
repairs shall be equal in quality and class to the original work.
     Lessee will not, at any time, permit any mechanics’, laborers’, or
materialmen’s liens to be filed against the Premises for any labor or material
furnished to Lessee or claims to have been furnished to Lessee or to Lessee’s
agents, contractors or sublessees, in connection with work of any character
performed or claimed to have been performed on the Premises by, or at the
direction or sufferance of, Lessee. Lessor shall not be required to make any
expenditures whatsoever in connection with maintenance of the Premises under
this Lease or to make any repairs or to maintain the Premises in any way. Lessee
shall pay and promptly discharge, at Lessee’s sole cost and expense, all such
liens.
     Notwithstanding the foregoing and provided that Lessee is not in default
under the terms of this Lease, Lessee may submit for capital expenditures for
repairs and replacements to the Premises to Lessor for reimbursement against the
Replacement Reserve (other than leasehold improvements) in increments of no less
than $2,500 upon delivery by Lessee of copies of paid invoices (or with respect
to requests in excess of $10,000, unpaid invoices) for the amounts requested and
a certification from Lessee stating: (a) the nature and type of the related
replacement or repair, (b) that the related replacement or repair has been
completed in a good and workmanlike manner and (c) that the related replacement
or repair has been paid for in full (or, with respect to requests in excess of
$10,000, will be paid for in full from the requested disbursement) and, if
required by Lender, lien waivers and releases from all parties furnishing
materials and/or services in connection with the work that is the subject of the
payment request and/or other evidence reasonably requested by Lessor to
demonstrate proper completion of the related repair and replacement and the cost
to Lessee to demonstrate proper completion of the related repair and replacement
and the cost to Lessee thereof. Any disbursement by Lessor hereunder for a
capital item in excess of $10,000 and not already paid for by Lessee may at
Lessor’s option be made by joint check payable to Lessee and the applicable
contractor, supplier, materialman, mechanic, subcontractor or other party to
whom payment is due in connection with such capital item. Lessor may require an
inspection of the Premises at Lessee’s expense prior to making a disbursement in
excess of $10,000 in order to verify completion of replacements and repairs for
which reimbursement is sought.
     11. Fixtures and Equipment. It is specifically understood and agreed that
Lessee shall own any and all equipment or machinery installed in the Premises by
Lessee at its expense, and Lessee may, at any time, remove the same from the
Premises, except heating, lighting and building air conditioning equipment and
anything constituting a permanent installation and part of the building(s).
Lessee shall make any structural or other repairs necessary as a result of the
removal of any equipment or machinery. All such repair work shall be acceptable
to and approved by Lessor.
     12. Alterations. Lessee may make such alterations, additions,
installations, changes and improvements in the building(s) upon the demised
Premises as may be necessary for Lessee’s purposes, provided such alterations,
additions, installations, changes and improvements shall not change the use and
nature of the Premises or improvements, and provided Lessor shall approve of the
same in writing prior to commencement of any such work. Should any alterations,
additions, installations, changes and improvements in or to the Premises

4



--------------------------------------------------------------------------------



 



be required during the term hereof by any governmental authority or under or by
virtue of any law, ordinance or regulation, the same shall be made by and at the
cost of Lessee.
     13. Assignment and Subletting. Lessee shall not sublet or assign all or any
portion of the Premises without the prior written consent of Lessor, which may
be withheld in its sole discretion.
     14. Bankruptcy. If Lessee shall be declared insolvent or bankrupt, or if
any assignment of the Lessee’s property shall be made for the benefit of
creditors or otherwise, or if the Lessee’s leasehold interest herein shall be
levied upon under execution, or seized by virtue of any writ of any court of
law, or a Trustee in Bankruptcy or a Receiver be appointed for the property of
the Lessee, whether under the operation of State or Federal statutes, then and
in any such case, Lessor may, at its option, immediately with or without notice,
said notice being expressly waived, terminate this Lease and immediately retake
possession of said Premises without the same working any forfeiture of the
obligations of the Lessee hereunder.
     15. Default by Lessee. Except for Lessee’s failure to pay Base Rent or any
additional rent, which shall constitute a default for which no notice is
required, Lessor shall give Lessee written notice of any other default by Lessee
in the performance of any obligation to be kept or performed by Lessee. If such
default continues for a period of thirty (30) days with respect to said default
after written notice from Lessor specifying such default, or immediately upon
default in the case of Lessee’s failure to pay Base Rent or any additional rent,
Lessor may thereafter without further notice or demand, enter onto the Premises
and take full and absolute possession thereof, without such re-entry causing a
forfeiture of the rent to be paid or the covenants to be performed by Lessee
hereunder for the full term of this Lease and may thereafter lease or sublease
the Premises for such rent as Lessor may reasonably obtain, crediting Lessee
with the rent so obtained after deducting the costs Lessor reasonably incurs by
such re-entry, leasing or subleasing, or the Lessor, at its election, may
terminate this Lease and re-enter and take full and absolute possession of the
demised Premises free from any further right or claim by Lessee.
     16. Condition of Premises Upon Surrender. At the expiration of the Lease,
Lessee will quit and surrender the Premises in as good state and condition as
when received, reasonable wear and tear excepted. In the event Lessee alters,
remodels and/or improves said Premises in accordance with its rights
hereinbefore granted, it shall not, at the expiration of said Original Term or
expiration of any Extended Term be required to restore the same to the condition
said Premises were in when Lessee took possession, but Lessee may surrender the
same in their altered, remodeled and/or improved condition without any further
liability provided that the use and nature of the Premises has not been
diminished.
     17. Holding Over the Premises. In the event Lessee continues to occupy the
Premises after the expiration of the term hereof, then such occupancy shall
create a tenancy at will only, and shall in no event be deemed a renewal of this
Lease, and either party may terminate said tenancy at will upon notice to the
other party in accordance with the laws of the State of Nebraska. During such
tenancy at will, Lessee shall pay Base Rent for said Premises in the amount of
1.25 times the Base Rent it was obligated to pay during the last month of the
preceding tenancy.
     18. Subordination, Attornment and Other Assurances. Lessor reserves the
right to place liens and encumbrances on the Premises superior in lien and
effect to this Lease. This Lease, and all rights of Lessee hereunder, shall, at
the option of Lessor, be subject and

5



--------------------------------------------------------------------------------



 



subordinate to any liens and encumbrances now or hereafter imposed by Lessor
upon the Premises or the building(s) or any part thereof, and Lessee agrees to
execute, acknowledge and deliver to Lessor, upon demand, any and all instruments
that may be necessary or proper to subordinate this Lease and all rights of
Lessee herein to any such lien or encumbrance as may be required by Lessor. This
paragraph shall not be construed to require Lessee to subordinate its interest
hereunder to any party, including a third party purchaser, unless such party is
a bona fide lender with which Lessor is negotiating refinancing of the Premises.
     In the event any proceedings are brought for the foreclosure of any
mortgage on the Premises, at such mortgage lender’s option, Lessee will attorn
to the purchaser at the foreclosure sale and recognize such purchaser as the
Lessor under this Lease. At such mortgage lender’s option, and so long as Lessee
is not in default of this Lease, Lessee shall have the right to remain in
possession under the terms of this Lease, and Lessee shall execute such
attornment and nondisturbance agreements as may be reasonably required by Lessor
or any other purchaser or mortgage lender. In the event any foreclosure or other
proceedings cause any interruption of Lessee’s quiet enjoyment of the Premises
or breach of Lessor’s obligations hereunder, Lessor (but excluding any purchaser
or mortgage lender) shall be liable to Lessee for any and all damages incurred
by Lessee as a result thereof; provided, however, said damages shall not include
loss of profits, loss of business or incidental, special or consequential
damages of any nature whatsoever.
     Lessee agrees to execute and deliver such further assurances and other
documents, including a new lease upon the same terms and conditions contained
herein, confirming the status of the Lease, rent, absence of defenses and such
other matters, as Lessor or any purchaser or mortgage lender may reasonably
request.
     19. Estoppel Certificate. Lessee shall, without charge therefor, at any
time and from time to time, within fifteen (15) days after written request
therefor by Lessor, execute, acknowledge and deliver to Lessor a written
estoppel certificate, in reasonable form, certifying to Lessor, any mortgagee,
or any purchaser of the Premises or any other person designated by Lessor, as of
the date of such estoppel certificate: (a) that Lessee is in possession of the
Premises and has unconditionally accepted the same; (b) that this Lease is
unmodified and in full force and effect (or if there have been modifications,
that the same is in full force and effect as modified and setting forth such
modifications); (c) whether or not there are then existing any set-offs or
defenses against the enforcement of any right or remedy of Lessor, or any duty
or obligation of Lessee, hereunder (and, if so, specifying the same in detail);
(d) that rent is paid currently without any offset or defense thereto; (e) the
dates, if any, to which any rent has been paid in advance; (f) whether or not
there is then existing any claim of Lessor’s default under this Lease and, if
so, specifying the same in detail; (g) that Lessee has no knowledge of any event
having occurred that authorized the termination of this Lease by Lessee (or if
Lessee has such knowledge, specifying the same in detail); and (h) any other
matters relating to the status of this Lease that Lessor or its mortgagee may
request be confirmed, provided that such facts are accurate and ascertainable.
     20. Memorandum of Lease. Lessor agrees, upon Lessee’s request, to execute a
Memorandum of Lease in a form mutually agreeable to the parties. Lessee may
record the Memorandum of Lease at its expense following the effective date
hereof, and in the event Lessee elects to record such a document, Lessee shall
execute and record a termination of such Memorandum of Lease within a reasonable
time (not to exceed thirty (30) days), following Lessor’s written request
therefor following the expiration or earlier termination of the Lease. The
provisions of this Lease shall control, however, in regard to any omissions from
the

6



--------------------------------------------------------------------------------



 



Memorandum of Lease or any provisions hereof which may be in conflict with the
Memorandum of Lease.
     21. Successors. Subject to Section 13, this Lease shall bind and shall
inure to the benefit of the successors and assigns of the respective parties,
hereto.
     22. Indemnity. The Lessee covenants with the Lessor that the Lessor shall
not be liable for any damage or liability of any kind or for any damage or
injury to persons or property during the term of this Lease from any cause
whatsoever, including but not limited to environmental matters, occasioned by
reason of the use, occupancy and enjoyment of the demised Premises by the Lessee
or any person thereon or holding under the Lessee. Lessee will indemnify and
save harmless the Lessor from all liability whatsoever on account of any such
damage or injury, and from all claims, liens and demands arising out of the use
of the real estate, the building(s) and its facilities or any repairs or
alterations which the Lessee may make upon the Premises.
     Lessee acknowledges and agrees that Lessor shall not be liable to the
Lessee, or any employee, agent, invitee or licensee of the Lessee, for any
injury, destruction or damage whatsoever to person, property or otherwise caused
by the use or misuse, condition, maintenance or lack thereof, or by reason of
any structural or other defect therein, including by way of specification and
not by way of limitation, damage caused by gas, sewage, electric wires,
plumbing, pipes, water, refrigeration, steam tanks, drains, fire, explosions,
environmental matters or otherwise.
     23. Notices.
     a. Unless otherwise specified herein, all notices, demands, instructions
and other communications required or permitted hereunder shall be in writing and
shall be personally delivered or sent by registered or certified mail, postage
prepaid, return receipt requested and shall be deemed to be given for purposes
of this Agreement in regard to registered or certified mail, three (3) days
after mailing, and in regard to personal delivery, on the day that such writing
is delivered, unless otherwise specified in the notice sent or delivered in
accordance with the foregoing provisions of this paragraph, notices, demands,
instructions or other communications in writing shall be given to or made upon
the following parties at their respective addresses indicated below:
     If to Lessor:
Ralston Building LLC
5711 S. 86th Circle
Omaha, Nebraska 68127
Attn: Manager
     If to Lessee:
infoUSA Inc.
5711 S. 86th Circle
Omaha, Nebraska 68127
Attn: Chief Financial Officer
or at such other address as any of the parties may from time to time designate
by written notice given as herein required. Rejection or refusal to accept, or
inability to

7



--------------------------------------------------------------------------------



 



deliver because no notice of changed address was given, shall be deemed a
receipt of such notice.
     24. Quiet Enjoyment. Lessee, upon paying the rent and performing all other
terms, covenants and conditions of this Lease, shall and may peaceably and
quietly have, hold, occupy, possess and enjoy the Premises during the Term of
this Lease.
     25. Signs. Lessor shall have the right to place “For Rent” or “For Sale”
signs upon any portion of the exterior of the Premises, which will not
materially interfere with Lessee’s use of the Premises, at any time within
one-hundred eighty (180) days prior to the expiration of the Original Term or
any Extended Term.
     26. Entire Agreement. The parties declare that in entering into this Lease
they relied solely upon the statements contained in this Lease, and fully
understand that no agents or representatives have authority to, in any manner,
change, add to or detract from the terms of the Lease, which constitutes the
entire agreement of the parties.
     27. Amendments. This Lease may only be amended or changed by an instrument
in writing signed by the Lessor and the Lessee.
     28. Governing Law; Venue. This Lease shall be governed by and construed in
accordance with the laws of the State of Nebraska without regard to any choice
of law rules. Any action to enforce the provisions of this Agreement, or arising
from the actions of any party in connection therewith, shall be brought in the
United States District Court for the District of Nebraska or in the Nebraska
District Court in Sarpy County, Nebraska.
     29. Severability. In case any of the provisions of this Lease shall at any
time be held by a court of competent jurisdiction to be illegal, invalid or
unenforceable for any reason, such illegality, invalidity or unenforceability
shall not affect the remaining provisions of this Lease, and this Lease shall be
construed and enforced as if all such illegal, invalid or unenforceable
provisions had never been inserted herein.
     30. Headings. All headings are only for convenience and ease of reference
and are irrelevant to the construction or interpretation of any provision of
this Lease.
     31. No Waiver. The failure by any party to insist upon the strict
performance of or to seek remedy of, any one of the terms or conditions of this
Agreement or to exercise any right, remedy or election set forth herein or
permitted by law shall not constitute or be construed as a waiver or
relinquishment for the future of such term, condition, right, remedy or
election, but such item shall continue and remain in full force and effect. All
rights or remedies of the parties specified in this Agreement and all other
rights or remedies that they may have at law, in equity or otherwise shall be
distinct, separate and cumulative rights or remedies, and no one of them,
whether exercised or not, shall be deemed to be in exclusion of any other right
or remedy of the parties.
     32. Lessor Liability. Not withstanding anything to the contrary herein,
neither Lessor, nor any director, officer, member, trustee or director, indirect
beneficial owner of Lessor or of any parent or other affiliate of Lessor shall
have any personal liability with respect to any provision of this Lease, or any
obligation or liability arising hereunder or in connection herewith, and none of
their assets (other than the Premises) shall be subject to levy, execution or
other judicial process with the satisfaction of Lessee’s claims. Lessee shall
look solely to the equity of

8



--------------------------------------------------------------------------------



 



the then owner of the Premises in the building and the real property (or if the
interest of Lessor is a leasehold interest, Lessee shall look solely to such
leasehold interest) for the satisfaction of any remedies of the Lessee in the
event of a breach by Lessor of any of its obligations. Such exculpation of
liability shall be absolute and without any exception whatsoever.
     33. Costs and Expenses. All costs and expenses that are incurred by Lessor
(including reasonable fees for legal counsel) in connection with the enforcement
of this Lease shall be paid by Lessee.
     34. Net Lease. Notwithstanding any other provision of this Lease, this
Lease is a net lease and rent shall be paid without notice or demand. This Lease
is intended to be, and shall be construed as, an absolutely net lease, whereby
under all circumstances and conditions (whether now or hereafter existing or
within the contemplation of the parties) the Base Rent shall be a completely net
return to Lessor throughout the term of this Lease; and Lessee shall pay any and
all expenses, costs, obligations and charges whatsoever which shall arise or be
incurred or shall become due, during the term of this Lease, with respect to or
in connection with, the Premises and the operation, management, maintenance and
repair thereof.
[The Remainder of this Page Intentionally Left Blank.]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this document as of the date
and year first above written.

                  Ralston Building LLC,
a Delaware limited liability company    
 
           
 
  By:   /s/ Stormy L. Dean    
 
           
 
  Name:   Stormy L. Dean    
 
  Title:   Chief Financial Officer    
 
                infoUSA Inc.,
a Delaware corporation    
 
           
 
  By:   /s/ Stormy L. Dean    
 
           
 
  Name:   Stormy L. Dean    
 
  Title:   Chief Financial Officer    

Net Lease-Ralston
Signature Page

 



--------------------------------------------------------------------------------



 



EXHIBIT “A”
LEGAL DESCRIPTION

 